Citation Nr: 0607338	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  02-14 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the residuals of a left 
wrist injury.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from September 1960 to 
September 1963.  This case originally came before the Board 
of Veterans' Appeals (the Board) on appeal from a July 2001 
determination by the Indianapolis, Indiana Regional Office 
(RO) of the Department of Veterans Affairs (VA) that new and 
material evidence sufficient to reopen a previously-denied 
claim of entitlement to service connection for left wrist 
fracture residuals had not been received.  In a July 2005 
decision, the Board reopened the appellant's claim and then 
remanded the case to the RO for additional development.  The 
case has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The appellant was treated for a left wrist sprain while 
he was on active duty in April 1963; this resolved without 
any sequelae.

2.  The appellant's current left wrist joint and bone 
pathology, including osteoarthritis and post-surgical 
degenerative changes, is not attributable to his active 
military service.

3.  The appellant's left wrist ganglion disability did not 
cause or make chronically worse any left wrist bone or joint 
disorder.


CONCLUSIONS OF LAW

1.  The appellant does not have any left wrist bone or joint 
disorder that is the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

2.  The appellant does not have any left wrist bone or joint 
disorder that is proximately due to or the result of the 
service-connected left wrist ganglion disability.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his service connection claim.  The 
RO sent the appellant a letter in August 2003, in which he 
was informed of VA's duty to assist, what information or 
evidence was needed, what the evidence had to show to 
establish entitlement and what kinds of evidence the RO would 
help obtain.  In addition, in the August 2002 Statement of 
the Case (SOC) and in the various Supplemental Statements of 
the Case (SSOC), the RO informed the appellant about what the 
evidence had to show to establish entitlement to service 
connection; the appellant was also provided with the text of 
38 C.F.R. § 3.159 in these documents.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

Even though the required notice was not provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, private medical records 
were associated with the claims file.  The appellant was 
informed about VA's duty to assist in the August 2003 RO 
letter; the appellant was supplied with the text of 38 C.F.R. 
§ 3.159 in the December 2003 SSOC and in the September 2005 
SSOC.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the VCAA.  
Therefore, there is no duty to assist that was unmet.

All relevant facts with respect to the claims addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claim

The appellant contends that he sustained a left wrist 
orthopedic disorder as a result of military service.  In the 
alternative, he argues that his service-connected disability 
of the left wrist ganglion has either caused or aggravated 
his current left wrist bone/joint disorder.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

Review of the appellant's service medical records reveals 
that the appellant sought medical treatment for a left wrist 
injury sustained in a fall in April 1963.  The initial 
treatment impression was one of a sprain.  The appellant 
underwent radiographic examination the next day; the x-rays 
were negative for any evidence of a fracture.  On physical 
examination, there was minimal swelling.  The clinical 
impression was a sprain.  The appellant underwent a 
separation medical examination in September 1963.  No 
clinical findings pertaining to the left wrist, other than a 
surgical scar from the ganglion removal surgery, were made.

The appellant initially submitted a VA Form 21-256 in January 
1994; he claimed that he broke his left wrist around 1961 or 
1962, in Germany.  He reported that he had experienced 
swelling and limited use over the previous six months.  

The appellant underwent a VA medical examination in March 
1994; he said that he had hurt his wrist in 1962, and that he 
was not sure if he broke it.  The appellant stated that his 
wrist had not given him any trouble after the in-service 
surgery up until November of 1963, when the wrist started 
swelling and became painful.  He said that after the in-
service surgery he had had no restriction of motion, no pain 
and no swelling.  Those symptoms had only begun in November 
1993.  He gave no history of any other kind of injury.  After 
examining the appellant, the VA doctor rendered a diagnosis 
of synovial swelling of the left wrist.  Radiographic 
examination revealed mild osteoarthritic changes of the 
subchondral eburnation and joint space narrowing involving 
the lesser multangular-scaphoid joint.  

The appellant underwent another VA examination in May 1996.  
Radiographic examination demonstrated degenerative changes in 
the radiocarpal joint.  There were no significant changes 
from the prior study.  

The appellant underwent another VA medical examination in 
August 1999; the examiner reviewed the appellant's records.  
Radiographic examination revealed that no fracture was 
demonstrated.  There were degenerative changes with joint 
space narrowing of the radiocarpal and intercarpal joints.  
These changes appeared to be more advanced than in the May 
1996 study.

In May 2001, the appellant underwent another VA medical 
examination; the examiner reviewed the appellant's records.  
The appellant reported that he had injured his left wrist in 
1962, and that, over the years, he had had only minor 
problems with the left wrist.  Then, in 1999, he presented 
for medical treatment for aching of the left wrist and 
decreased range of motion.  Two surgeries on the left wrist 
then followed.  Radiographic examination revealed post-
surgical and degenerative changes of the left wrist, 
including removal of the scaphoid bone.  

The appellant presented testimony at a personal hearing 
conducted at the RO in June 2003.  He stated that he had not 
had pain in his left wrist until 1994, when it began swelling 
again.  The appellant also testified that as far as he knew, 
he did not break his left wrist.  See Hearing Transcript pp. 
2-8.

The appellant underwent another VA medical examination in 
November 2003; the examiner reviewed the claims file.  The 
appellant reported onset of wrist pain and swelling in 1962.  
The examiner noted the May 2000 surgery with excision of the 
scaphoid, a radial styloidectomy and a four-corner 
arthrodesis of the left wrist.  The examiner opined that it 
was unlikely that the service-connected ganglion cyst caused 
or contributed to the formation of osteoarthritis in the left 
wrist or to the need for left wrist surgery in May 2000.  The 
examiner stated that the appellant's decreased left wrist 
mobility most likely resulted from the osteoarthritis and 
that it was further worsened after the surgical arthrodesis.  
The examiner further stated that there was no evidence that 
the decrease in the range of motion was secondary to a remote 
history of a ganglion cyst (post-operative).

In September 2004, the appellant underwent a VA general 
medical examination.  The examiner reviewed the claims file.  
After examining the appellant, the examiner was unsure 
whether the ganglion cyst was not the appellant's major 
concern in 1963, and raised the question of the possibility 
of an occult fracture of the scaphoid bone at that time.  The 
examiner noted that this could have caused the later 
complications as described by the appellant.

Neither the private treatment records dated between 2000 and 
2002, nor the VA treatment records dated between 2000 and 
2004, address this question.  Therefore, the appellant was 
afforded another VA medical examination in August 2005.  The 
examiner reviewed the appellant's claims file.  After 
examining the appellant, the examiner rendered a diagnosis of 
degenerative osteoarthritis of the left wrist with status 
post scapholunate advance collapse with excise of the 
scaphoid, a radial styloidectomy and a four-corner 
arthrodesis.  Residual post-surgical changes included 
internal derangement specifically involving bony fragments in 
the scaphoid area.  The examiner concluded that there 
appeared to be no history of any left wrist fracture in the 
military or afterwards.  The current bony fragments observed 
on the recent x-rays were described as residual post-surgical 
changes.  

The appellant contends that he had a chronic left wrist 
orthopedic disorder while in service and that he now has the 
same condition.  However, where the determinative issue 
involves causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his opinion because he is not a medical health 
professional and his opinion does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, such chronicity, as reported in this 
matter, is not demonstrated when the sole evidentiary basis 
for the asserted continuous symptomatology was the sworn 
testimony of the claimant and when "no" medical evidence 
indicated continuous symptomatology.  McManaway v. West, 13 
Vet. App. 60, 66 (1999).  

The evidence of record indicates that the appellant received 
in-service treatment for a left wrist sprain in April 1963, 
and that this condition resolved without sequelae.  There is 
no medical evidence of record to establish that he suffered 
any left wrist orthopedic disorder that was other than acute 
and transitory; there is no x-ray evidence of any left wrist 
fracture.  There is no evidence of record that the appellant 
was treated for any left wrist arthritis within 12 months of 
his separation from service.  There is no evidence of record 
to suggest that a chronic left wrist orthopedic condition 
existed until March 1994, when there was VA radiographic 
evidence of mild osteoarthritis in the left wrist.  The 
appellant himself has stated that he did not have any 
problems with his left wrist until November 1993.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Unites States 
Court of Appeals for Veterans Claims (Court) has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The absence of any evidence of any chronic left wrist 
orthopedic disorder in the appellant's service medical 
records or persistent symptoms of this claimed disorder until 
years after his separation from service constitutes negative 
evidence tending to disprove the claim that the appellant 
incurred the condition during his active service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).

Based on the totality of the evidence of record, including 
the service medical records, the reports of VA medical 
examinations and the reports of private and VA medical 
treatment, the Board finds that the preponderance of the 
evidence is against the direct service connection claim.  The 
award of benefits may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter 
from a physician indicating that veteran's death "may or may 
not" have been averted if medical personnel could have 
effectively intubated the veteran held to be speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative).  The September 2004 VA 
examination report only raises the question of the 
possibility of an occult left wrist fracture in service.  The 
Board does not find this statement to be probative and thus 
is not sufficient to support the claim.  Thus there is no 
competent medical opinion of record holding that the 
appellant's current left wrist osteoarthritis and post-
surgical degenerative changes are related to the April 1963 
left wrist sprain.

The Board concludes that the weight of the "negative" 
evidence, principally in the form of the appellant's 
statements and private medical evidence demonstrating that 
the claimed disorder was not evident until many years after 
service, with the report of the onset of left wrist pain and 
swelling around November 1993, exceeds that of the "positive" 
evidence of record, which basically amounts to the 
appellant's contentions.  The lack of any evidence of 
symptoms or clinical findings until many years after the 
appellant's 1963 separation from service is itself evidence 
which also strongly suggests that no claimed condition is 
traceable to disease or injury in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision which held that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  Although Maxson is not directly on point 
in this case, as it deals with aggravation during service, it 
does indicate that the Board may consider the absence of 
evidence when engaging in a fact-finding role.  The Board 
concludes, therefore, that the evidence does not support a 
finding of any connection between the appellant's current 
left wrist orthopedic pathology and his military service.

The Board also finds that the preponderance of the evidence 
is against the secondary service connection aspect of the 
appellant's claim.  Nowhere in the medical records concerning 
the consultations and treatment the appellant received during 
service or after service is there found any clinical notation 
suggesting that the appellant's left wrist degenerative joint 
disease was in any way linked to any ganglion disorder.  
There is no competent medical opinion of record that provides 
an etiologic link, whether by causation or by aggravation, 
between the appellant's current left wrist osteoarthritis and 
his left wrist ganglion disability.

The Board has considered the appellant's written statements 
and his testimony, as well as the written statements of his 
representative, submitted in support of his argument that his 
current left wrist osteoarthritis began in service or is 
etiologically related to his left wrist ganglion disability.  
To the extent that such statements represent evidence of 
continuity of symptomatology, without more, they are not 
competent evidence of a diagnosis, nor do they establish a 
nexus between any acquired pathology and the appellant's 
military service.  See McManaway, 13 Vet. App. at 66.  

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
any currently demonstrated left wrist orthopedic condition is 
not likely related to service by way of direct incurrence or 
secondary to the left wrist ganglion disability, the Board 
finds that the claim for entitlement to service connection 
for the residuals of a left wrist injury must be denied.  The 
Board finds that the evidence of record is not in equipoise 
on the question of whether the appellant has any current left 
wrist osteoarthritis or other orthopedic disorder that should 
be service connected.

Since the preponderance of the evidence is against the 
service connection claim for left wrist injury residuals, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the residuals of a left wrist injury 
is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


